DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maringer (US 9550244) in view of in view of Nobuhara (JP 200179718).
Regarding claims 1, 5 and 6, Maringer discloses a tool unit 1 configured to be provided in a machine tool including a spindle device having a spindle configured to be rotationally driven and a spindle housing configured to rotatably support the spindle (Col. 4, Lines 58-61 describe the unit being attached to a tool spindle).
The tool unit comprises a rotary tool 3 configured to machine a workpiece. A first holder 29 is configured to be held rotatably together with the spindle (Col. 4, Lines 58-61), the first holder being connected to a first end portion of the rotary tool in an axial direction of the rotary tool so as to be coaxial with and rotatable together with the rotary tool. A second holder 30 is configured to be connected to a second end portion of the rotary tool in the axial direction of the rotary tool, so as to be coaxial with and rotatable together with the rotary tool. A third holder 33, has a first support surface (between 
Nobuharu discloses a similar tool, with a tool unit 6 that is attached to a spindle housing 3. A plurality of connection pins 12/25 (see Fig. 2) are provided in the third holder, projecting along the axial direction of the rotary tool, and a plurality of connection holes are provided in the spindle housing are formed such that the plurality of connection pins are respectively insertable into the plurality of connection holes. At least one of the plurality of connection pins is configured to be held with a corresponding hole of the plurality of connection holes.
It would have been obvious to one having ordinary skill in the art at the time of filing to have attached the third holder of the tool unit of Maringer to the spindle housing, and to provide a plurality of connection pins and corresponding connection holes to the third holder and spindle housing respectively, as taught by Nobuhara, to allow a user to quickly and accurately locate and install the tool unit to the spindle. When being used in the described embodiment where the first holder 29 is attached to a separate spindle, this connection would securely hold the tool unit in place while allowing the first holder, second holder and rotary tool to rotate and machine a workpiece without the third holder 
Regarding claim 2, Maringer discloses the tool unit further comprising the rotary tool 3, and one of the first end portion of the rotary tool and the first holder including a first fitting portion that projects in the axial direction of the rotary tool. The other of the first end portion of the rotary tool and the first holder includes a first fitting surface that is fitted with an outer circumferential surface of the first fitting portion (see Fig. 1, the radial adjusting drive(s) 37 clamp onto the outer circumferential surface of the first fitting portion).
One of the second end portion of the rotary tool and the second holder includes a second fitting portion that projects in the axial direction of the rotary tool. The other of the second end portion of the rotary tool and the second holder includes a second fitting surface that is fitted with an outer circumferential surface of the second fitting portion (see Fig. 1, the radial adjusting drive(s) 36 clamp onto the outer circumferential surface of the second fitting portion).
Regarding claim 3, as discussed above, the modified tool unit of Maringer discloses the third holder comprising a base-side holder having a tubular shape (the portion of the third holder that contains bearings 32 and grips the first holder 29) and being connected to the spindle housing when the first holder is held rotatably together with the spindle so as to not be relatively rotatable to the spindle housing, the base-side holder including the first support surface. A tip-side holder is also provided in the third holder, having a tubular shape (the portion of the third holder that contains bearings 32 
Regarding claim 4, Maringer discloses an angular bearing 32 being configured to support the outer circumferential surface of the first holder 29 such that the outer circumferential surface of the first holder is relatively rotatable to the first support surface and a radial bearing 32 being configured to support the outer circumferential surface of the second holder 30 such that the outer circumferential surface of the second holder is relatively rotatable to the second support surface.
Regarding claim 8, Maringer discloses the tool unit further comprising the rotary tool 3, and the side of the first end portion being at a position closer to the rotary tool than the spindle device, and the side of the second end positon being at a position that is more distant from the spindle device than the rotary tool.
Regarding claim 9, Maringer discloses the first and second support surfaces being parallel to the axial direction.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maringer (US 9550244) in view of Nobuhara (JP 200179718) as applied to claim 1 above, and further in view of Otani et al. (USPG 20150328698, hereinafter ‘Otani’).
Regarding claim 7, Maringer further discloses the tool unit comprising the rotary tool 3, but neither Maringer nor Nobuhara disclose the first holder comprising a nozzle 
Otani discloses a tool holder 60 analogous to the first holder, wherein the tool holder comprises a nozzle portion 64a that is configured to discharge a coolant supplied from a coolant supply device (i.e. standard through-spindle coolant) of the machine tool toward a position at which the rotary tool 50 machines the workpiece.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the tool unit of claim 1 with through-spindle coolant and a nozzle portion in the first holder, as taught by Otani, to supply the rotary tool with coolant, which has the known benefits of reducing tool and/or workpiece temperature, extending tool life and flushing chips cut from the workpiece away.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maringer (US 9550244) in view of Nobuhara (JP 200179718) as applied to claim 1 above, and further in view of in view of Gross et al. (USPG 20070157774, hereinafter ‘Gross’).
Regarding claim 10, Maringer further discloses the tool unit comprising the rotary tool 3, but neither Maringer nor Nobuhara disclose the inner circumferential surface of the spacer being formed with a circumferential groove.
Gross discloses a similar tool unit, wherein the inner circumferential surface of a spacer that separates the base-side and tip-side holders being formed with a groove portion (see portion of the spacer cut away to accommodate elements 17/18 in Fig. 2) extending in a circumferential direction of the spacer.
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a groove into the inner surface of the spacer of the tool of claim 1, .
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. While Applicant does not argue the exact combination of references used, brief discussion is made regarding the Nobuhara reference now utilized in the rejection of claim 1 above (see Applicant’s remarks, particularly the final Paragraph of Page 8 and Page 9).
Specifically, Applicant argues that because Nobuhara discloses the pins/locking mechanism being designed to prevent angular rotation of the tool holder, such a teaching is directly applicable to the device of Maringer, as the third holder would need to be fixed into place, at least rotationally/angularly, with respect to the spindle housing, such that it does not rotate inadvertently and strike the workpiece. For example, in Fig. 1, if the workpiece were introduced to the rotating tool from the side opposite the third holder 33, if the third holder were able to rotate about the tool axis it could potentially damage the workpiece or at the very least interfere with the machining operation. Therefore there is a direct benefit to rotationally fixing the third holder with respect to the spindle housing when the first holder is attached to the spindle, so that during machining, the third holder is kept out of the way.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Alan Snyder/Primary Examiner, Art Unit 3722